709 F.2d 39
Cristobal J. CHAVEZ, Plaintiff-Appellee,v.Lawrence P. SINGER, Defendant-Appellant.
No. 81-1398.
United States Court of Appeals,Tenth Circuit.
May 19, 1983.

Appeal from the United States District Court for the District of New Mexico;  Howard C. Bratton, Judge.
Before SETH, HOLLOWAY, McWILLIAMS, BARRETT, DOYLE, McKAY, LOGAN, SEYMOUR, and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
This case is before the Court on the defendant-appellant's petition for rehearing with suggestion for rehearing in banc.  This in banc suggestion was submitted to a vote by the members of the Court in regular active service.  Judges Barrett, McKay, Logan and Seymour voted to grant rehearing in banc and Judges Seth, Holloway, McWilliams, and Doyle voted to deny rehearing in banc.  Because a majority of the judges in regular active service have not voted in favor of in banc rehearing, it is denied, 10th Cir.1983, 698 F.2d 420.  See Rule 35, F.R.App.P.


2
The panel to which the case was argued and submitted, composed of Judges Seth, Holloway and Breitenstein, denies the petition for rehearing because it concludes that it is bound by the unanimous in banc decision of the Court in Jackson v. Kelly, 10 Cir.1977, 557 F.2d 735.  The decision and opinion heretofore filed do not determine the availability of the defense of qualified immunity because that defense is not presented on the record before the Court.


3
Rehearing denied.